Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 1-10 are directed to an allowable product. As claims 11-13 include all the limitations of claim 1, claims 11-13 are hereby rejoined.

This application is in condition for allowance except for the presence of claims 14-20 directed to a paste, component and method non-elected without traverse.  Accordingly, claims 14-20 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 14-20: Cancel
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see previous Office Action) does disclose a glass paste substantially similar to Applicants’, the art fails to teach or provide motivation of a glass powder having a difference between crystallization and softening points within the range claimed in combination with a softening point in the claimed range. In contrast, the cited art, although teaching the difference, actually teach requiring a glass powder having a much lower softening point than the claimed range.
Additionally it is noted that while there is art that teach glass powders having a high softening in the range claimed, the art does not teach such a softening point in combination with having a crystallization and softening difference in the claimed range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784